IN THE
                                TENTH COURT OF APPEALS

                                        No. 10-19-00046-CV

LOWELL QUINCY GREEN,
                                                                          Appellant
v.

THE DEPT. OF CORRECTION,
                                                                          Appellee


                               From the 160th District Court
                                   Dallas County, Texas
                            Trial Court No. 3:18-CV-2118-B (BT)


                                 MEMORANDUM OPINION


        On February 7, 2019, Lowell Quincy Green filed in this Court what appears to be

an appeal from a judgment entered by a United States District Judge for the Northern

District of Texas-Dallas Division.1 On February 19, 2019, we notified Green of our concern

that we lack jurisdiction over this appeal because it appears that there is no final judgment

or appealable order in this case, and because we lack jurisdiction over a judgment entered



        1 Appellant’s notice of appeal contains several deficiencies. See TEX. R. APP. P. 9.5, 25.2(d). We
utilize Rule 2 and suspend Rules 9.5 and 25.2(d) to expedite a disposition of this proceeding. See id. at R. 2.
by a federal district court. We requested a response from Green showing grounds for

continuing the appeal. On March 5, 2019, Green answered by filing a lengthy document

that fails to explain how this Court has jurisdiction over a judgment entered by a federal

district court.2

        Only final decisions of a trial court are appealable. Gregory v. Foster, 35 S.W.3d 255,

257 (Tex. App.—Texarkana 2000, no pet.) (citing N.E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966)). Indeed, the Texas Supreme Court has held that an appeal

may be taken only from a final judgment and certain interlocutory orders identified by

statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Macon v. Tex.

Dep’t of Criminal Justice-Inst. Div., No. 10-10-00150-CV, 2012 Tex. App. LEXIS 4207, at **2-

3 (Tex. App.—Waco May 23, 2012, no pet.) (mem. op.) (“Unless an interlocutory appeal

is expressly authorized by statute, we only have jurisdiction over an appeal taken from a

final judgment.”). Furthermore, under the Texas Constitution, this Court’s appellate

jurisdiction is limited to: (1) cases arising from our district, which is comprised of “the

counties of Bosque, Burleson, Brazos, Coryell, Ellis, Falls, Freestone, Hamilton, Hill,

Johnson, Leon, Limestone, Madison, McLennan, Navarro, Robertson, Somervell, and

Walker,” TEX. GOV’T CODE ANN. § 22.201(k) (West Supp. 2018); and (2) “cases of which




        2Based on the content of the document, it is difficult for the Court to understand Green’s arguments
or to even describe or characterize the document or its purpose.

Green v. Dep’t. of Correction                                                                        Page 2
the state district courts or county courts have original or appellate jurisdiction.” See TEX.

CONST. art. V, § 6.

        In the instant case, Green attempts to appeal from a judgment that was not entered

by a state district court or county court in this Court’s district; rather, he appeals from a

judgment entered by a federal district court in Dallas, Texas. Accordingly, we conclude

that we lack jurisdiction to review this filing. See TEX. CONST. art. V, § 6; TEX. GOV’T CODE

ANN. § 22.201(k); see also Lehmann, 39 S.W.3d at 195; Gregory, 35 S.W.3d at 257. We

therefore dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f);

TEX. CONST. art. V, § 6; TEX. GOV’T CODE ANN. § 22.201(k); see also Lehmann, 39 S.W.3d at

195; Gregory, 35 S.W.3d at 257.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to Tex. R. App.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P. 5;

10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51,208, 51.941(a)

(West 2013). Under these circumstances, we suspend the rule and order the Clerk to write

off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed.




                                           JOHN E. NEILL
                                           Justice



Green v. Dep’t. of Correction                                                           Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed March 20, 2019
[CV06]




Green v. Dep’t. of Correction                Page 4